Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 3 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/19/2021 has been considered.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in proper combination fails to disclose wherein the toner receiving portion is disposed on an upstream side of the seal and a downstream side of the contact portion in the rotating direction of the developing roller, and the toner receiving portion is disposed at a position overlapping with the seal in the rotation axis direction of the developing roller, and 2810209745US02 the developing unit includes a blocking member configured to cover at least a part of the opening, the blocking member is disposed between the opening and the developing roller and is disposed between the bottom portion and the developing roller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HOANG X NGO/Primary Examiner, Art Unit 2852